948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Charles Eddie MITCHELL, Appellant,v.Faye FEEK, III.
No. 90-5170.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1991.Rehearing Denied March 25, 1992.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's memorandum order filed May 23, 1990 be affirmed.   Mitchell's conclusory allegations of a conspiracy to deprive him of a fair trial do not meet the heightened pleading standard applicable to claims arising under  Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).   See Martin v. Malhoyt, 830 F.2d 237, 257 (D.C.Cir.1987);   Hobson v. Wilson, 737 F.2d 1, 29-30 (D.C.Cir.1984).   Because Mitchell has not specified the factual basis for his claims against the defendants, his allegations are not "sufficiently precise to put defendants on notice of the nature of the claim and enable them to prepare a response and, where appropriate, a summary judgment motion on qualified immunity grounds."   Id. at 29.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.